Order issued: October,1       ,   2012




                                               In The
                                         nf Apnata
                           FiftI! Oitrittøf ixaii at t1afta
                                         No. 05-I 2-00588-CV


                 JOSEPH HEVEY, IN HIS CAPACITY AS CO-TRUSTEE
                      OF THE WILL SLIP 2011 TRUST, Appellant
                                                 V.
                                  MARGARET HUNDLEY, Appellee

                      On Appeal from the 192nd Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DC-11-12482

                                             ORDER
       We GRANT appellee’ s October 24, 2012 second unopposed motion for an extension of time

to file a brief, Appellee shall file her brief on or before November 7, 2012. We caution appellee that

no further extension of time will be granted absent extraordinary circumstances.

                                                                           /
                                                                         7-%

                                                        CAROLYN IGf-IT
                                                        CHIIF JySTICI
                                                         //